Case: 21-20176     Document: 00516165576          Page: 1    Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 13, 2022
                                   No. 21-20176
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Trevien Kahlil Thomas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-640-1


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Trevien Kahlil
   Thomas on appeal has filed a motion to withdraw and a brief that relies on
   Anders v. California, 386 U.S. 738 (1967). Thomas has not filed a response.
   We have reviewed counsel’s brief and the relevant portions of the record re-
   flected therein. We concur with counsel’s assessment that the appeal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20176     Document: 00516165576         Page: 2   Date Filed: 01/13/2022




                                  No. 21-20176


   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from fur-
   ther responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                       2